



Aflac Incorporated 3rd Quarter 2016 10-Q [afl-09301610q.htm]
EXHIBIT 10.2


SECOND AMENDMENT TO THE
AMERICAN FAMILY CORPORATION
RETIREMENT PLAN FOR SENIOR OFFICERS




THIS SECOND AMENDMENT to the American Family Corporation Retirement Plan for
Senior Officers (the “Plan”) is made on the date set forth below the signature
line, by the Aflac Incorporated (as the successor to American Family
Corporation; the “Company”).


WITNESSETH:


WHEREAS, the Company has previously established the Plan for the benefit of its
eligible employees and their beneficiaries; and


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) is authorized to amend the Plan; and


WHEREAS, the Compensation Committee has adopted and approved this Second
Amendment, which clarifies and amends the Plan to more clearly define “full
compensation” and “total compensation” as (i) amounts of base salary and cash
bonuses, which are paid to a Plan participant or would have been paid to a Plan
participant if they had not been deferred (either by the Company or the
participant) under a defined contribution deferred compensation plan, and (ii)
amounts of cash bonuses voluntarily waived by the Plan participant.


NOW, THEREFORE, effective as of the date set forth below the signature line, the
Plan hereby is amended as follows:


1.
The first paragraph of Section IV.A of the Plan hereby is amended by adding to
said paragraph, immediately following the language therein, the following:



For purposes of this Section IV.A, the term “full compensation” shall mean the
amount actually paid to a Participant for services performed as an employee (but
not as a consultant) as wages, salaries for professional services, and cash
bonuses. “Full compensation” shall also include (i) compensation contributed by
the Company on behalf of a Participant pursuant to a salary reduction agreement
which is not includable in the gross income of the Participant under Code
Sections 125, 402(a)(8) or 402(h); (ii) compensation deferred by the Company
under the Aflac Incorporated Executive Deferred Compensation Plan either (A) on
behalf of a Participant pursuant to a salary reduction agreement, or (B) as a
result of the Company’s specific decision to make a deferral of base salary in
lieu of paying current cash compensation to the Participant; and (iii) bonuses
that would have been paid in cash to the Participant if he had not voluntarily
waived it.


2.
Section IV.A(1) of the Plan hereby is amended by deleting clause (ii) thereof
and by substituting in lieu thereof, the following:








--------------------------------------------------------------------------------









(ii) for clarification purposes, the term “total compensation” shall mean the
amount actually paid to a Participant for services performed as an employee (but
not as a consultant) as wages, salaries for professional services, and cash
bonuses. “Total compensation” shall also include (i) compensation contributed by
the Company on behalf of a Participant pursuant to a salary reduction agreement
which is not includable in the gross income of the Participant under Code
Sections 125, 402(a)(8) or 402(h); (ii) compensation deferred by the Company
under the Aflac Incorporated Executive Deferred Compensation Plan either (A) on
behalf of a Participant pursuant to a salary reduction agreement, or (B) as a
result of the Company’s specific decision to make a deferral of base salary in
lieu of paying current cash compensation to the Participant; and (iii) bonuses
that would have been paid in cash to the Participant if he had not voluntarily
waived it.
3.This Amendment is effective as of January 1, 2012, for all compensation paid
after December 31, 2011.


4.
Except as specifically amended hereby, the Plan shall remain in full force and
effect.



IN WITNESS WHEREOF, an officer of Aflac Incorporated has executed this Amendment
on the date written below.
                            
AFLAC INCORPORATED
 
 
By:
/s/ Audrey B. Tillman
 
 
Date:
November 16, 2012

                            



















